In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00388-CV

IN THE INTEREST OF T.M., A CHILD             §    On Appeal from the 462nd District
                                                  Court
                                             §
                                                  of Denton County (19-1362-462)
                                             §
                                                  December 17, 2020
                                             §
                                                  Memorandum Opinion by Chief
                                                  Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellees J.A. and E.A. shall pay all of the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By _/s/ Bonnie Sudderth_________________
                                            Chief Justice Bonnie Sudderth